Exhibit 10.6

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of September 28, 2009,
among JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, with
its successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), Wilmington Trust Company, as Second Lien Collateral Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), REALOGY CORPORATION (the “Borrower”) and each of the
other Loan Parties (as defined below) party hereto.

WHEREAS, the Borrower, Domus Intermediate Holdings Corp. (“Holdings”), the First
Priority Representative and certain financial institutions and other entities
are parties to the Credit Agreement dated as of April 10, 2007, as amended or
modified by the Incremental Assumption Agreement (as defined below) and as
further amended, modified and supplemented from time to time (the “Existing
Credit Agreement”; capitalized terms used in this Agreement and not otherwise
defined herein shall have the respective meanings assigned thereto in the
Existing Credit Agreement), pursuant to which such financial institutions and
other entities have made and have agreed to make loans and extend other
financial accommodations to the Borrower; and

WHEREAS, the Borrower, Holdings and certain financial institutions and other
entities are parties to the Incremental Assumption Agreement dated as of
September 28, 2009, as amended, modified and supplemented from time to time (the
“Incremental Assumption Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans to the Borrower; and

WHEREAS, the Borrower and the other Loan Parties have granted and propose to
grant to the First Priority Representative security interests in the Common
Collateral as security for payment and performance of the First Priority
Obligations; and

WHEREAS, the Borrower and the other Loan Parties propose to grant to the Second
Priority Representative junior security interests in the Common Collateral as
security for payment and performance of the Second Priority Obligations; and

WHEREAS, it is a condition precedent to the making of the Second Priority Term
Loans by the Second Priority Creditors, and to the obligations of the First
Priority Creditors to continue to make their respective extensions of credit
from time to time to the Borrower under the Existing Credit Agreement that the
parties hereto shall have executed and delivered this Agreement for the purpose
of setting forth the relative priority of the liens created by the First
Priority Security Documents and the Second Priority Security Documents (as such
terms are hereinafter defined) in respect of the exercise of the rights and
remedies and priorities in respect of the Common Collateral and the application
of proceeds thereof; and



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional First Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.

“Additional Second Priority Agreement” means any agreement permitted to be
designated as such by the First Priority Agreement and the Second Priority
Agreement.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Cash Management Obligations” means, with respect to any Loan Party or any other
Subsidiary of the Borrower, any obligations of such Loan Party or Subsidiary
owed to any First Priority Secured Party (or any of its affiliates) in respect
of overdrafts and related liabilities or arising from treasury, depositary or
other cash management services and facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) or arising from any
automated-clearing-house transfers of funds or from other transactions or
arrangements referred to in Section 6.01(w) of the Existing Credit Agreement.

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, the applicable
Second Priority Security Document that creates a security interest in such
Common Collateral, granted by the same Loan Party, as applicable.

“DIP Financing” has the meaning set forth in Section 5.2.

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including without limitation the
exercise of any rights of set-off or recoupment, and the exercise of any rights
or remedies of a secured creditor under the Uniform Commercial Code of any
applicable jurisdiction or under the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning set forth in the first WHEREAS
clause of this Agreement.

“First Priority Agreement” means the collective reference to (a) the Existing
Credit Agreement with respect to any Loans (other than the Second Priority Term
Loans or any Loans secured on a pari passu with, or on a junior basis to, such
Second Priority Term Loans), (b) any Additional First Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing Credit Agreement that are
subject to a First Priority Lien, any Additional First Priority Agreement or any
other agreement or instrument referred to in this clause (c) unless such
agreement or instrument expressly provides that it is not intended to be and is
not a First Priority Agreement hereunder (a “Replacement First Priority
Agreement”). Any reference to the First Priority Agreement hereunder shall be
deemed a reference to any First Priority Agreement then extant, as amended,
modified and supplemented from time to time.

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

“First Priority Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of April 10, 2007, among Holdings, the Borrower, the
grantors party thereto and the First Priority Representative, as amended,
modified and supplemented from time to time.

“First Priority Creditors” means with respect to (i) the Existing Credit
Agreement, “Lenders” with respect to the Term B Loans and the Revolving Facility
Loans, “Incremental Revolving Facility Lenders” with respect to Loans secured on
a pari passu basis with the Term B Loans, “Incremental Term Lenders” with
respect to Loans secured on a pari passu basis with the Term B Loans and
“Synthetic L/C Lenders”, “Swingline Lender”, “Issuing Bank” and “Administrative
Agent” as such terms are defined in the Existing Credit Agreement, (ii) any
other First Priority Agreement, the “Lenders”, “Swingline Lender”, “Issuing
Bank” and “Administrative Agent” as such terms are defined in such other First
Priority Agreement and (iii) any First Priority Agreement, any Persons that are
designated under such First Priority Agreement as the “First Priority Creditors”
for purposes of this Agreement or that are otherwise Secured Parties (as defined
in the First Priority Collateral Agreement) with a First Priority Lien.

“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.

“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.

“First Priority Lien” means any Lien created by the First Priority Security
Documents.

 

3



--------------------------------------------------------------------------------

“First Priority Obligations” means (a) with respect to the Existing Credit
Agreement, all “Loan Obligations” of each Loan Party (as defined in the First
Priority Collateral Agreement) that are secured by a First Priority Lien and
(b) with respect to each other First Priority Agreement, (i) all principal of
and interest (including without limitation any Post-Petition Interest) and
premium (if any) on all loans made or other indebtedness issued or incurred
pursuant to the First Priority Agreement, (ii) all reimbursement obligations (if
any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any letter of credit or similar instruments issued
pursuant to the First Priority Agreement, (iii) all Hedging Obligations,
(iv) all Cash Management Obligations, (v) all guarantee obligations, fees,
expenses and other amounts payable from time to time pursuant to the First
Priority Documents and (vi) any obligations of any Loan Party under or in
respect of any Replacement First Priority Agreement. To the extent any payment
with respect to any First Priority Obligation (whether by or on behalf of any
Loan Party, as proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Second
Priority Secured Party, any receiver or similar Person, then the obligation or
part thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in full (or cash collateralized or
defeased in accordance with the terms of the First Priority Documents), (b) all
commitments to extend credit under the First Priority Documents have been
terminated, (c) there are no outstanding letters of credit or similar
instruments issued under the First Priority Documents (other than such as have
been cash collateralized or defeased in accordance with the terms of the First
Priority Documents), and (d) the First Priority Representative has delivered a
written notice to the Second Priority Representative stating that the events
described in clauses (a), (b) and (c) have occurred to the satisfaction of the
First Priority Secured Parties, which notice shall be delivered by the First
Priority Representative promptly after the occurrence of the events described in
clauses (a), (b) and (c).

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Agreement.

“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.

“First Priority Security Documents” means the First Priority Collateral
Agreement, each of the security agreements executed and delivered pursuant to
any First Priority Agreement and the security agreements and other instruments
and documents executed and delivered pursuant to the First Priority Collateral
Agreement or pursuant to Section 5.09 of the Existing Credit Agreement in order
to satisfy the Collateral and Guarantee Requirement, and to cause the Collateral
and Guarantee Requirement to be and remain satisfied, with respect to the First
Priority Creditors.

“Hedging Obligations” means, with respect to any Loan Party or a Subsidiary of a
Loan Party, any obligations of such Loan Party or Subsidiary of a Loan Party
owed to any First Priority Creditor (or any of its affiliates) in respect of any
commodity, interest rate or currency swap, cap, floor, collar, forward agreement
or other exchange or protection agreement or other Swap Agreement any option
with respect to any such transaction.

 

4



--------------------------------------------------------------------------------

“Holdings” has the meaning set forth in the first WHEREAS clause of this
Agreement.

“Incremental Assumption Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

“Loan Party” means the Borrower and each direct or indirect subsidiary,
affiliate or shareholder (or equivalent) of the Borrower or any of its
affiliates that is now or hereafter becomes a party to any First Priority
Document or Second Priority Document; provided, however, that any Loan Party
which is not organized under the laws of the United States of America or any
state thereof or the District of Columbia and is not required to be a party to
any Second Priority Document shall not be considered a Loan Party hereunder. All
references in this Agreement to any Loan Party shall include such Loan Party as
a debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Permitted Junior Priority Obligations” means any obligations incurred by the
Borrower or any other Loan Party which are secured by a lien on the Common
Collateral that is junior in priority to both of the First Lien Obligations and
the Second Lien Obligations and designated by the Borrower as “Permitted Junior
Priority Obligations”, to the extent permitted pursuant to the terms of the
First Priority Documents and Second Priority Documents.

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.

 

5



--------------------------------------------------------------------------------

“Second Priority Agreement” means the collective reference to (a) the Existing
Credit Agreement with respect to the Second Priority Term Loans and any
Incremental Term Loans secured on a pari passu basis with the Second Priority
Term Loans, (b) any Additional Second Priority Agreement and (c) any other
credit agreement, loan agreement, note agreement, promissory note, indenture, or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time (i) the Second
Priority Term Loans or (ii) any indebtedness and other obligations outstanding
under (x) the Existing Credit Agreement that is secured pari passu with the
Second Priority Term Loans, (y) any Additional Second Priority Agreement or
(z) any other agreement or instrument referred to in this clause (c). Any
reference to the Second Priority Agreement hereunder shall be deemed a reference
to any Second Priority Agreement then extant.

“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.

“Second Priority Collateral Agreement” means the Second Lien Guarantee and
Collateral Agreement, dated as of the date hereof, among Holdings, the Borrower,
the grantors party thereto, and the Second Priority Representative, as amended,
modified and supplemented from time to time.

“Second Priority Creditors” means the “Second Lien Term Lenders” and “Second
Lien Collateral Agent” as such terms are defined in the Incremental Assumption
Agreement, or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Creditors” for purposes of this Agreement or
that are otherwise “Secured Loan Parties” (as defined in the Second Priority
Collateral Agreement) with a Second Priority Lien.

“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.

“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.

“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.

“Second Priority Obligations” means (a) with respect to the Existing Credit
Agreement, all “Secured Obligations” of each Loan Party as defined in the Second
Priority Collateral Agreement and (b) with respect to each other Second Priority
Agreement, (i) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all indebtedness under the
Second Priority Agreement, and (ii) all guarantee obligations, fees, expenses
(including, without limitation, reasonable fees, expenses and disbursements of
agents, professional advisers and counsel) and other amounts payable from time
to time pursuant to (x) the Existing Credit Agreement with respect to the Second
Priority Term Loans and any Incremental Term Loans secured on a pari passu basis
with the Second Priority Term Loans and (y) each other Second Priority Document,
in each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any Second Priority Obligation (whether
by or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or

 

6



--------------------------------------------------------------------------------

otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any First
Priority Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Priority Secured Parties
and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Credit Agreement.

“Second Priority Secured Parties” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.

“Second Priority Security Documents” means the “Second Lien Security Documents”
as defined in the Existing Credit Agreement and any documents that are
designated under the Second Priority Agreement as “Second Priority Security
Documents” for purposes of this Agreement.

“Second Priority Term Loans” means the “Second Lien Term Loans” as defined in
the Incremental Assumption Agreement.

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Subsidiary” has the meaning set forth in the First Priority Agreement.

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include

 

7



--------------------------------------------------------------------------------

such Person’s successors or permitted assigns, (iii) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Sections shall be construed to refer to
Sections of this Agreement and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any Second Priority Secured Party securing the
Second Priority Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise are expressly junior in
priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code, any applicable law or any First Priority Document or Second Priority
Document or any other circumstance whatsoever and (iii) the fact that any such
Liens in favor of any First Priority Secured Party securing any of the First
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than the Second Priority Obligations or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed.

(b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.

2.2 Nature of First Priority Obligations. The Second Priority Representative on
behalf of itself and the other Second Priority Secured Parties acknowledges that
a portion of the First Priority Obligations represents debt that is revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof. The lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the First Priority Obligations or the
Second Priority Obligations, or any portion thereof.

 

8



--------------------------------------------------------------------------------

2.3 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
agrees that UCC-1 financing statements, patent, trademark or copyright filings
or other filings or recordings filed or recorded on behalf of the Second
Priority Representative shall be in form satisfactory to the First Priority
Representative; provided, that, the Second Priority Representative shall not be
responsible for the filing, form, content or renewal of such UCC financing
statements, patent, trademark or copyright filings or other filings or
recordings.

(b) The Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that all mortgages, deeds of trust, deeds and
similar instruments (collectively, “mortgages”) now or hereafter filed against
real property in favor of or for the benefit of Wilmington Trust FSB, as agent
of the Second Priority Representative and the other Second Priority Secured
Parties shall be in form satisfactory to the First Priority Representative and
shall contain the following notation: “The lien created by this mortgage on the
property described herein is junior and subordinate to the lien on such property
created by any mortgage, deed of trust or similar instrument now or hereafter
granted to the First Priority Representative, and its successors and assigns, in
such property, in accordance with the provisions of the Intercreditor Agreement
dated as of September 28, 2009 among JPMorgan Chase Bank, N.A., as
Administrative Agent, Wilmington Trust Company, as Second Lien Collateral Agent,
Realogy Corporation, as the Borrower, and the other Loan Parties referred to
therein, as amended from time to time.” For the avoidance of doubt, the Second
Priority Representative shall not be responsible for the filing, form, content
or renewal of such mortgage.

(c) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over Common Collateral
pursuant to the First Priority Security Documents, such possession or control is
also for the benefit of, and the First Priority Representative or such third
party holds such possession or control as bailee and agent for, the Second
Priority Representative and the other Second Priority Secured Parties solely to
the extent required to perfect their security interest in such Common Collateral
(such bailment and agency for perfection being intended, among other things, to
satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the Uniform
Commercial Code). The First Priority Representative agrees that, in addition to
acting on behalf of the First Priority Secured Parties under the First Priority
Documents, it is acting as a representative of the Second Priority
Representative with respect to any UCC-1 financing statements filed by it with
respect to the Second Priority Documents (with it being agreed and acknowledged
that the First Priority Representative shall in no event have or owe any duty or
obligation to any Second Priority Secured Party as a result thereof; provided,
that, the Second Priority Representative shall not be responsible for the
filing, form, content or renewal of such UCC financing statements). Nothing in
the preceding sentences shall be construed to impose any duty on the First
Priority Representative (or any third party acting on its behalf) with respect
to such Common Collateral or provide the Second Priority Representative or any
other Second Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Second Priority
Security Documents, provided that subsequent to the occurrence of the First
Priority Obligations Payment Date, the First Priority Representative shall
(i) deliver to the Second Priority Representative, at the Borrower’s sole cost
and expense, the Common Collateral in its possession or control together with
any necessary endorsements to the extent required by the Second Priority
Documents or (ii) direct and deliver such Common Collateral as a court of
competent jurisdiction otherwise directs, and provided, further, that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Priority Secured Parties and the Second Priority
Secured Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

 

9



--------------------------------------------------------------------------------

2.4 No New Liens. So long as the First Priority Obligations Payment Date has not
occurred, the parties hereto agree that (a) there shall be no Lien, and no Loan
Party shall have any right to create any Lien, on any assets of any Loan Party
securing any Second Priority Obligation if these same assets are not subject to,
and do not become subject to, a Lien securing the First Priority Obligations and
(b) if any Second Priority Secured Party shall acquire or hold any Lien on any
assets of any Loan Party securing any Second Priority Obligation which assets
are not also subject to a First Priority Lien, then the Second Priority
Representative, upon demand by the First Priority Representative, will without
the need for any further consent of any other Second Priority Secured Party,
notwithstanding anything to the contrary in any other Second Priority Document
either (i) release such Lien or (ii) assign it to the First Priority
Representative as security for the First Priority Obligations (in which case the
Second Priority Representative may retain a junior lien on such assets subject
to the terms hereof). To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Priority Secured Parties, the Second Priority
Representative and the other Second Priority Secured Parties agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.4 shall be subject to
Section 4.1.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the First Priority Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Priority Secured Parties shall have the sole
and exclusive right to take and continue any Enforcement Action with respect to
the Common Collateral, without any consultation with or consent of any Second
Priority Secured Party, but subject to the proviso set forth in Section 5.1.
Upon the occurrence and during the continuance of a default or an event of
default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured Parties may take and continue any
Enforcement Action with respect to the First Priority Obligations and the Common
Collateral in such order and manner as they may determine in their sole
discretion.

3.2 Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the proviso set
forth in Section 5.1:

(a) they will not take or cause to be taken any Enforcement Action;

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Priority Secured Party or any other Enforcement Action taken (or any forbearance
from taking any Enforcement Action) by or on behalf of any First Priority
Secured Party;

 

10



--------------------------------------------------------------------------------

(d) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (d), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and

(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

3.3 Judgment Creditors. Except as otherwise specifically set forth in Sections
3.1 and 3.2, the Second Priority Representative and the Second Priority Secured
Parties may exercise rights and remedies as unsecured creditors against the
Borrower or any other Loan Party in accordance with the terms of the Second
Priority Documents and applicable law; provided that in the event that any
Second Priority Secured Party becomes a judgment lien creditor as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Liens securing the Second Priority Obligations are
subject to the terms of this Agreement.

3.4 Cooperation. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that each of them shall take such
actions, at the sole cost and expense of the Loan Parties, as the First Priority
Representative shall reasonably request in connection with the exercise by the
First Priority Secured Parties of their rights set forth herein.

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party.

3.6 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Secured Representative, may interpose as a defense
or dilatory plea the making of this Agreement, and any First Priority Secured
Party may intervene and interpose such defense or plea in its or their name or
in the name of such Loan Party.

 

11



--------------------------------------------------------------------------------

(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

SECTION 4. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the First Priority
Representative for application to the First Priority Obligations in accordance
with the terms of the First Priority Documents, until the First Priority
Obligations Payment Date has occurred and thereafter, to the Second Priority
Representative for application to the Second Priority Obligations in accordance
with the terms of the Second Priority Documents. Until the occurrence of the
First Priority Obligations Payment Date, any Common Collateral, including
without limitation any such Common Collateral constituting proceeds, that may be
received by any Second Priority Secured Party in violation of this Agreement
shall be segregated and held in trust and promptly paid over to the First
Priority Representative, for the benefit of the First Priority Secured Parties,
in the same form as received, with any necessary endorsements, and each Second
Priority Secured Party hereby authorizes the First Priority Representative to
make any such endorsements as agent for the Second Priority Representative
(which authorization, being coupled with an interest, is irrevocable).

4.2 Releases of Second Priority Lien. (a) Upon any release, sale or disposition
of Common Collateral permitted pursuant to the terms of the First Priority
Documents that results in the release of the First Priority Lien on any Common
Collateral (excluding any sale or other disposition that is expressly prohibited
by the Second Priority Agreement as in effect on the date hereof unless such
sale or disposition is consummated in connection with an Enforcement Action or
consummated after the institution of any Insolvency Proceeding), the Second
Priority Lien on such Common Collateral (excluding any portion of the proceeds
of such Common Collateral remaining after the First Priority Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.

(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments, in form and substance satisfactory to the
Administrative Agent, and shall take such further actions, at the sole cost and
expense of the Loan Parties, as the First Priority Representative shall request
to evidence any release of the Second Priority Lien described in paragraph (a).
The Second Priority Representative hereby appoints the First Priority
Representative and any officer or duly authorized person of the First Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Second

 

12



--------------------------------------------------------------------------------

Priority Representative and in the name of the Second Priority Representative or
in the First Priority Representative’s own name, from time to time, in the First
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

4.3 Inspection Rights and Insurance. (a) Any First Priority Secured Party and
its representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral, and the First Priority Representative
may advertise and conduct public auctions or private sales of the Common
Collateral, in each case without notice to, the involvement of or interference
by any Second Priority Secured Party or liability to any Second Priority Secured
Party.

(b) Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Loan Party (except that the Second Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien status is identified in a manner satisfactory
to the First Priority Representative); (ii) as among the Secured Parties, to
adjust or settle any insurance policy or claim covering the Common Collateral in
the event of any loss thereunder and (iii) as among the Secured Parties, to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the First Priority Obligations Payment Date has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case that (a) violates, or is
prohibited by, this Section 5 (or, in the absence of an Insolvency Proceeding,
otherwise would violate or be prohibited by this Agreement), (b) asserts any
right, benefit or privilege that arises in favor of the Second Priority
Representative or Second Priority Secured Parties, in whole or in part, as a
result of their interest in the Common Collateral or in the Second Priority Lien
(unless the assertion of such right is expressly permitted by this Agreement) or
(c) challenges the validity, priority, enforceability or voidability of any
Liens or claims held by the First Priority Representative or any other First
Priority Secured Party, or the extent to which the First Priority Obligations
constitute secured claims under Section 506(a) of the Bankruptcy Code or
otherwise; provided that the Second Priority Representative may file a proof of
claim in an Insolvency Proceeding, subject to the limitations contained in this
Agreement and only if consistent with the terms and the limitations on the
Second Priority Representative imposed hereby.

5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative or the other First Priority
Secured Parties desire to consent (or not object) to the use of cash collateral
under the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “DIP Financing”), then
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties, that each Second Priority

 

13



--------------------------------------------------------------------------------

Secured Party (a) will be deemed to have consented to, will raise no objection
to, nor support any other Person objecting to, the use of such cash collateral
or to such DIP Financing, (b) will not request or accept adequate protection or
any other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in paragraph 5.4 below, (c) will subordinate (and
will be deemed hereunder to have subordinated) the Second Priority Liens
(i) (x) to such DIP Financing on the same terms as the First Priority Liens are
subordinated thereto or (y) if such DIP Financing is secured by Liens which are
equally and ratably ranked with the First Priority Liens, to such DIP Financing
on the same terms as the Second Priority Liens are subordinated to the First
Priority Liens (and any such subordination under clause (x) or (y) will not
alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the First Priority Secured Parties and (iii) to any
“carve-out” agreed to by the First Priority Representative or the other First
Priority Secured Parties, and (d) agrees that notice received two calendar days
prior to the entry of an order approving such usage of cash collateral or
approving such financing shall be adequate notice.

5.3 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that none of
them will seek relief from the automatic stay or from any other stay in any
Insolvency Proceeding or take any action in derogation thereof, in each case in
respect of any Common Collateral, without the prior written consent of the First
Priority Representative.

5.4 Adequate Protection. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, (a) any
request by the First Priority Representative or the other First Priority Secured
Parties for adequate protection or any adequate protection provided to the First
Priority Representative or the other First Priority Secured Parties or (b) any
objection by the First Priority Representative or any other First Priority
Secured Parties to any motion, relief, action or proceeding based on a claim of
a lack of adequate protection or (c) the payment of interest, fees, expenses or
other amounts to the First Priority Representative or any other First Priority
Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise. Notwithstanding anything contained in this Section and in
Section 5.2(b) (but subject to all other provisions of this Agreement,
including, without limitation, Sections 5.2(a) and 5.3), in any Insolvency
Proceeding, (i) if the First Priority Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral (with
replacement liens on such additional collateral) and superpriority claims in
connection with any DIP Financing or use of cash collateral, then in connection
with any such DIP Financing or use of cash collateral the Second Priority
Representative, on behalf of itself and any of the Second Priority Secured
Parties, may seek or accept adequate protection consisting solely of (x) a
replacement Lien on the same additional collateral, subordinated to the Liens
securing the First Priority Obligations and such DIP Financing on the same basis
as the other Liens securing the Second Priority Obligations are so subordinated
to the First Priority Obligations under this Agreement, (y) superpriority claims
junior in all respects to the superpriority claims granted to the First Priority
Secured Parties and (z) without prejudice to any right of any First Priority
Secured Party to object thereto, the payment of post-petition interest
(provided, in the case of this clause (z), that the First Priority Secured
Parties have been granted adequate protection in the form of post-petition
interest reasonably satisfactory to them), provided, however, that the Second
Priority Representative shall have irrevocably agreed, pursuant to
Section 1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Second
Priority Secured Parties, in any stipulation and/or order granting such adequate
protection, that such junior superpriority claims may be paid under any plan of
reorganization in any combination of cash, debt, equity or other property having
a value on the effective date of such plan equal to the allowed amount of such
claims and (ii) in the event the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, seeks or accepts adequate
protection in accordance with clause (i) above and such adequate protection is
granted in the form of additional collateral, then the Second Priority

 

14



--------------------------------------------------------------------------------

Representative, on behalf of itself or any of the Second Priority Secured
Parties, agrees that the First Priority Representative shall also be granted a
senior Lien on such additional collateral as security for the First Priority
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Priority Obligations shall be subordinated to the
Liens on such collateral securing the First Priority Obligations and any such
DIP Financing (and all obligations relating thereto) and any other Liens granted
to the First Priority Secured Parties as adequate protection, with such
subordination to be on the same terms that the other Liens securing the Second
Priority Obligations are subordinated to such First Priority Obligations under
this Agreement. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that except as expressly set forth
in this Section none of them shall seek or accept adequate protection without
the prior written consent of the First Priority Representative.

5.5 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Priority Obligations shall be reinstated to the extent
of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Priority Obligations Payment Date shall be deemed not to
have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. Prior to the First Priority
Obligations Payment Date (but subject to the first sentence of this
Section 5.5), the Second Priority Secured Parties agree that none of them shall
be entitled to benefit from any avoidance action affecting or otherwise relating
to any distribution or allocation made in accordance with this Agreement,
whether by preference or otherwise, it being understood and agreed that the
benefit of such avoidance action otherwise allocable to them shall instead be
allocated and turned over for application in accordance with the priorities set
forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding,
neither the Second Priority Representative nor any other Second Priority Secured
Party shall oppose any sale or disposition of any assets of any Loan Party that
is supported by the First Priority Secured Parties, and the Second Priority
Representative and each other Second Priority Secured Party will be deemed to
have consented under Section 363 of the Bankruptcy Code (and otherwise) to any
sale supported by the First Priority Secured Parties and to have released their
Liens on such assets (provided that the Second Priority Lien on any proceeds
constituting Common Collateral from such sale or disposition remaining after the
First Priority Obligations Payment Date occurs shall continue).

5.7 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (a) the grants of Liens pursuant to the First
Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the Second Priority Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the

 

15



--------------------------------------------------------------------------------

Loan Parties in respect of the Common Collateral, with the effect being that, to
the extent that the aggregate value of the Common Collateral is sufficient (for
this purpose ignoring all claims held by the Second Priority Secured Parties),
the First Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Second Priority
Secured Parties. The Second Priority Secured Parties hereby acknowledge and
agree to turn over to the First Priority Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Priority Secured Parties.

5.8 No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
not expressly permitted hereunder, including the seeking by any Second Priority
Secured Party of adequate protection (except as provided in Section 5.4).

5.9 Other Matters. To the extent that the Second Priority Representative or any
Second Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties not to assert any of such rights without the
prior written consent of the First Priority Representative unless expressly
permitted to do so hereunder.

5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Security Documents.

(a) Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents inconsistent with or in violation of this Agreement.

(b) Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.

(c) In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document without the
consent of or action by any Second Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Second Priority Agreements),

 

16



--------------------------------------------------------------------------------

(i) no such amendment, waiver or consent shall have the effect of removing
assets subject to the Lien of any Second Priority Security Document, except to
the extent that a release of such Lien is permitted by Section 4.2, (ii) any
such amendment, waiver or consent that materially and adversely affects the
rights of the Second Priority Secured Parties (other than the Second Priority
Representative) and does not affect the First Priority Secured Parties in a like
or similar manner shall not apply to the Second Priority Security Documents
without the consent of the Second Priority Representative, (iii) no such
amendment, waiver or consent with respect to any provision applicable to the
Second Priority Representative under the Second Priority Documents shall be made
without the prior written consent of the Second Priority Representative and
(iv) notice of such amendment, waiver or consent shall be given to the Second
Priority Representative no later than 30 days after its effectiveness, provided
that the failure to give such notice shall not affect the effectiveness and
validity thereof.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The First Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement. The First
Priority Representative expressly waives all notices of the acceptance of and
reliance by the Second Priority Representative and the Second Priority Secured
Parties.

7.2 No Warranties or Liability. The Second Priority Representative and the First
Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any other First Priority
Document or any Second Priority Document. Except as otherwise provided in this
Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.

SECTION 8. Obligations Unconditional.

8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document;

 

17



--------------------------------------------------------------------------------

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First
Priority Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative, or any Loan Party,
to the extent applicable, in respect of this Agreement.

8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Second Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations or any First Priority Secured Party in respect of this Agreement.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, the parties hereto acknowledge that the terms of
this Agreement are not intended to and shall not, as between the Loan Parties
and the Secured Parties, negate, waive or cancel any rights granted to, or
create any liability or obligation of, any Loan Party in the First Priority
Documents and the Second Priority Documents or impose any additional obligations
on the

 

18



--------------------------------------------------------------------------------

Loan Parties (other than as expressly set forth herein). As between the Second
Priority Representative and the other Second Priority Secured Parties, in the
event of any conflict between the terms of the Incremental Assumption Agreement,
the Second Priority Collateral Agreement and this Agreement, the terms of the
Incremental Assumption Agreement or the Second Priority Collateral Agreement, as
applicable, shall govern and control.

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative and, in the case of amendments or modifications of Sections 3.5,
3.6, 5.2, 5.4, 9.3, 9.5 or 9.6, the Loan Parties and each waiver, if any, shall
be a waiver only with respect to the specific instance involved and shall in no
way impair the rights of the parties making such waiver or the obligations of
the other parties to such party in any other respect or at any other time.
Anything herein to the contrary notwithstanding, no consent of any Loan Party
shall be required for amendments, modifications or waivers of any other
provisions of this Agreement other than those that (i) directly affect any
obligation or right of the Loan Parties hereunder or under the First Priority
Documents or the Second Priority Documents or that would impose any additional
obligations on the Loan Parties or (ii) change the rights of the Loan Parties to
refinance the First Priority Obligations or the Second Priority Obligations.

(b) It is understood that the First Priority Representative, without the consent
of any other First Priority Secured Party or Second Priority Secured Party, may
in its discretion determine that a supplemental agreement (which may take the
form of an amendment and restatement of this Agreement) is necessary or
appropriate to facilitate having additional indebtedness or other obligations
(“Additional Debt”) of any of the Loan Parties become First Priority Obligations
or Second Priority Obligations, as the case may be, under this Agreement, which
supplemental agreement shall specify whether such Additional Debt constitutes
First Priority Obligations or Second Priority Obligations, provided, that
(i) such Additional Debt is permitted to be incurred by the First Priority
Agreement and Second Priority Agreement then extant, and is permitted by said
Agreements to be subject to the provisions of this Agreement as First Priority
Obligations or Second Priority Obligations, as applicable and (ii) in the case
of any Additional Debt that constitutes a Second Priority Obligation, notice of
the incurrence thereof is given to the First Priority Representative. Such a
supplemental agreement shall not be required unless the First Priority
Representative notifies the Borrower that it requires a supplemental agreement.

(c) The First Priority Representative and the Second Priority Representative,
without the consent of any other First Priority Secured Party or Second Priority
Secured Party, shall, upon the incurrence of any Permitted Junior Priority
Obligations, enter into a supplemental agreement with the agent or
representative for the holders of such Permitted Junior Priority Obligations
(which may take the form of an amendment and restatement of this Agreement) to
provide for such Permitted Junior Priority Obligations, which supplemental
agreement shall provide (i) that the rights and obligations of the holders of
such Permitted Junior Priority Obligations shall be, as compared to the Second
Priority Secured Parties, substantially equivalent to the rights and obligations
of the Second Priority Secured Parties as compared

 

19



--------------------------------------------------------------------------------

to the First Priority Secured Parties under this Agreement and (ii) for the
continuing first priority of the First Priority Liens on the terms set forth
herein. Such a supplemental agreement will be entered into only if the Borrower
notifies the First Priority Representative and the Second Priority
Representative that Permitted Junior Priority Obligations have been or are to be
incurred.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the Second Priority Secured Parties and the First Priority
Secured Parties assumes responsibility for keeping itself informed of the
financial condition of the Borrower and each of the other Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

9.6 Submission to Jurisdiction. (a) Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the any First Priority
Secured Party or Second Priority Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.

(b) Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served,

 

20



--------------------------------------------------------------------------------

telecopied, or sent by overnight express courier service or United States mail
and shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or five days after deposit in the United
States mail (certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth below
each party’s name on the signature pages hereof, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
permitted assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any Second Priority Secured Party from exercising
any available remedy to accelerate the maturity of any indebtedness or other
obligations owing under the Second Priority Agreement or to demand payment under
any guarantee in respect thereof, subject to the provisions of this Agreement.

9.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by email or telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.

9.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.14 Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of a Supplement in the form of Exhibit I to the First Priority
Collateral Agreement. In addition, the Borrower will cause each such Loan Party
to execute a joinder to this Agreement in form satisfactory to the First
Priority Representative.

 

21



--------------------------------------------------------------------------------

9.15 Protection of Second Priority Representative. The parties hereto agree that
the Second Priority Representative shall be afforded all of the rights,
immunities, indemnities and privileges afforded to the Second Priority
Representative under the Existing Credit Agreement including, but not limited
to, those set forth in Article IX of the Existing Credit Agreement (as deemed
amended by Section 6 of the Incremental Assumption Agreement). For the avoidance
of doubt, the Second Priority Representative agrees that its claims for
indemnities, fees and expenses under and in respect of the Existing Credit
Agreement and the other Second Priority Documents are claims secured under the
Second Priority Documents and not under the First Priority Documents, and it
shall have no claims for indemnities from the First Priority Secured Parties.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as First

Priority Representative for and on behalf of the

First Priority Secured Parties

By:  

/s/ Neil R. Boylan

  Name: Neil R. Boylan   Title: Managing Director Address for Notices:
Attention: Telecopy No.:

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WILMINGTON TRUST COMPANY, as

Second Priority Representative for and on behalf

of the Second Priority Secured Parties

By:  

/s/ James A. Hanley

  Name: James A. Hanley   Title: Vice President Address for Notices:

Wilmington Trust Company

Rodney Square North

1100 North Market Street Wilmington, Delaware 19890 Attention: James A. Hanley
Telecopy No.: (302) 636-4145

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

REALOGY CORPORATION By:  

/s/ Anthony E. Hull

  Name: Anthony E. Hull   Title: Chief Financial Officer

 

Address for Notices:   Realogy Corporation   One Campus Drive   Parsippany, New
Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------

DOMUS INTERMEDIATE HOLDINGS CORP. By:  

/s/ Anthony E. Hull

  Name: Anthony E. Hull   Title: Chief Financial Officer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

C21 TM LLC

CARTUS CORPORATION

CB TM LLC

CDRE TM LLC

ERA TM LLC

NRT INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC,

By:  

/s/ Anthony E. Hull

  Name: Anthony E. Hull   Title: Chief Financial Officer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

 

FEDSTATE STRATEGIC CONSULTING, INCORPORATED, By:  

/s/ Anthony E. Hull

  Name: Anthony E. Hull   Title: Executive Vice President & Treasurer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

ATCOH HOLDING COMPANY

BURNET TITLE LLC

BURNET TITLE HOLDING LLC

BURROW ESCROW SERVICES, INC.

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

FIRST CALIFORNIA ESCROW CORPORATION

FRANCHISE SETTLEMENT SERVICES LLC

GUARDIAN HOLDING COMPANY

GUARDIAN TITLE AGENCY, LLC

GUARDIAN TITLE COMPANY

GULF SOUTH SETTLEMENT SERVICES, LLC

KEYSTONE CLOSING SERVICES LLC

MARKET STREET SETTLEMENT GROUP LLC

MID-ATLANTIC SETTLEMENT SERVICES LLC

NATIONAL COORDINATION ALLIANCE LLC

NRT SETTLEMENT SERVICES OF MISSOURI LLC

NRT SETTLEMENT SERVICES OF TEXAS LLC

PROCESSING SOLUTIONS LLC

SECURED LAND TRANSFERS LLC

SOUTH LAND TITLE CO., INC.

ST. JOE TITLE SERVICES LLC

TAW HOLDING INC.

TEXAS AMERICAN TITLE COMPANY

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SERVICES LLC

TITLE RESOURCES INCORPORATED

TRG SERVICES, ESCROW, INC.

TRG SETTLEMENT SERVICES, LLP

WEST COAST ESCROW COMPANY,

By:  

/s/ Thomas N. Rispoli

  Name: Thomas N. Rispoli   Title: Chief Financial Officer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

ERA FRANCHISE SYSTEMS LLC

ERA GENERAL AGENCY OF NEW JERSEY, INC.

GLOBAL CLIENT SOLUTIONS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

WORLD REAL ESTATE MARKETING LLC,

By:  

/s/ Andrew G. Napurano

  Name: Andrew G. Napurano   Title: Chief Financial Officer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------

CARTUS ASSET RECOVERY CORPORATION CARTUS PARTNER CORPORATION, By:  

/s/ Eric J. Barnes

  Name: Eric Barnes   Title: Chief Financial Officer

 

Address for Notices:   Realogy Corporation   One Campus Drive   Parsippany, New
Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

FSA MEMBERSHIP SERVICES, LLC, By:  

/s/ Marilyn J. Wasser

  Name: Marilyn J. Wasser   Title: Executive Vice President

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

ASSOCIATED CLIENT REFERRAL LLC

ASSOCIATES INVESTMENTS

ASSOCIATES REALTY NETWORK

ASSOCIATES REALTY, INC.

BATJAC REAL ESTATE CORP.

BURGDORFF LLC

BURGDORFF REFERRAL ASSOCIATES LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE SERVICES OF WISCONSIN, INC.

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLORADO COMMERCIAL, LLC

COOK—PONY FARM REAL ESTATE, INC.

FLORIDA’S PREFERRED SCHOOL OF REAL ESTATE, INC.

FRED SANDS SCHOOL OF REAL ESTATE

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

J.W. RIKER—NORTHERN R.I., INC.

NRT ARIZONA LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA EXITO LLC,

By:  

/s/ Kevin R. Greene

  Name: Kevin R. Greene   Title: Chief Financial Officer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------

NRT ARIZONA REFERRAL LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT COMMERCIAL OHIO INCORPORATED

NRT COMMERCIAL UTAH LLC

NRT DEVONSHIRE LLC

NRT HAWAII REFERRAL, LLC

NRT LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PITTSBURGH LLC

NRT RELOCATION LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC.

NRT TEXAS LLC

NRT TEXAS REAL ESTATE SERVICES LLC

NRT THE CONDO STORE LLC

NRT UTAH LLC

PACESETTER NEVADA, INC.

PACIFIC PROPERTIES REFERRALS, INC.

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRAL NETWORK LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REAL ESTATE SERVICES OF PENNSYLVANIA LLC

REFERRAL ASSOCIATES OF FLORIDA LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.,

By:  

/s/ Kevin R. Greene

  Name: Kevin R. Greene   Title: Chief Financial Officer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]

 



--------------------------------------------------------------------------------

SOTHEBY’S INTERNATIONAL REALTY, INC.

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

ST. JOE REAL ESTATE SERVICES, INC.

THE CORCORAN GROUP EASTSIDE, INC.

THE MILLER GROUP, INC.

THE SUNSHINE GROUP (FLORIDA) LTD. CORP.

THE SUNSHINE GROUP, LTD.

VALLEY OF CALIFORNIA, INC.,

By:  

/s/ Kevin R. Greene

  Name: Kevin R. Greene   Title: Chief Financial Officer

 

Address for Notices:

  Realogy Corporation   One Campus Drive   Parsippany, New Jersey 07054

Attention: Anthony E. Hull

Telecopy No.: (973) 407-6651

[Signature Page to Intercreditor Agreement]